PER CURIAM.
Judgment modified, by striking out all allowances of costs, except to the defendant Florence Crouse Clark, and as to her directing that she recover her taxable costs against the plaintiff herein, and further directing that the defendant Florence Crouse Clark recover of the defendant Edward B. Judson, Jr., the stun of $19,317.05, being the proceeds of the sale of stock, with interest at 3% per cent, per annum, from August 19, 1898, com- , , pounded annually on even hundreds of interest, and, as so modified, affirmed, with costs of this appeal to the defendant Florence Crouse Clark against the plaintiff. See 84 N. Y. Supp. 755.